COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTIONS FOR REHEARING

Appellate case name:      Nai (“Jack”) Wang and Wang Investment Houston Partnership v. Jose
                          Gonzalez, All American Demolition, LLC, and Nelson Equipment, Ltd.

Appellate case number:    01-11-00434-CV

Trial court case number: 2009-26214

Trial court:              295th District Court, Harris County, Texas

Date motions filed:       January 29, 2013, and January 31, 2013

Party filing motion:      Jose Gonzalez, All American Demolition, LLC, and Nelson
                          Equipment, Ltd.

       It is ordered that the motions for rehearing are granted.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown

Date: May 24, 2013